              Case 1:21-cv-00056-RBW Document 13 Filed 01/21/21 Page 1 of 5




                              IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF COLUMBIA

NATIONAL IMMIGRANT JUSTICE CENTER, et
al.,                                                                 Case No.: 1:21-cv-00056-RBW


                             Plaintiffs,

          vs.
                                                                     Document Electronically Filed
THE EXECUTIVE OFFICE FOR IMMIGRATION
REVIEW, et al.


                             Defendants.



                                           JOINT STATUS REPORT

          In advance of the telephonic status conference set for tomorrow, January 22, 2021, at 10:00

am, the parties provide the following joint status report:

          1.         As a result of the intervening change in presidential administration, including the

issuance of a memorandum yesterday evening entitled “Regulatory Freeze Pending Review,” 1

counsel for the Government needs additional time to confer with the agency concerning the

Government’s position on this litigation and the challenged rule, and to assess the impact (if any)

of the Regulatory Freeze Pending Review memorandum. Counsel for the Government does not

currently know exactly how much time will be needed.

          2.         Plaintiffs have no objection to staying these proceedings for as long as is reasonably

necessary for the new administration to determine its position on the litigation and the challenged

rule, so long as the Court’s decision preliminarily enjoining the challenged rule remains in effect.


          1
              https://www.whitehouse.gov/briefing-room/presidential-actions/2021/01/20/regulatory-freeze-pending-
review/
         Case 1:21-cv-00056-RBW Document 13 Filed 01/21/21 Page 2 of 5




        3.      The Parties agree that it would not be efficient or productive for there to be further

litigation of these proceedings, or entry of a scheduling order, until after Counsel for the

Government has been able to determine the agency’s position.

        4.      The Parties therefore respectfully request that the Court stay these proceedings

pending the filing of a further joint status report, while leaving the preliminary injunction in place.

Once Counsel for the Government has been able to determine the agency’s position on the

litigation and the challenged rule, the Parties will confer and file a further joint status report.

        5.      The Parties respectfully suggest that given their agreement on these matters, the

telephonic status conference set for tomorrow may not be necessary.




                                                  -2-
            Case 1:21-cv-00056-RBW Document 13 Filed 01/21/21 Page 3 of 5




Dated: January 21, 2021

                                                   Respectfully submitted,


                                                   /s/ David R. Fox
Keren Zwick (D.D.C. Bar. No. IL0055)               Kristen A. Lejnieks (DC Bar No. 502136)
Mark Fleming                                       Parker A. Rider-Longmaid (DC Bar No. 1552207) 2
NATIONAL IMMIGRANT JUSTICE CENTER                  JONES DAY
224 S. Michigan Ave., Suite 600                    51 Louisiana Ave, NW
Chicago, IL 60604                                  Washington, DC 20001-2113
Telephone: (312) 660-1370                          Telephone: (202) 879-3939
Email: kzwick@heartlandalliance.org                Facsimile: (202) 626-1700
Email: mfleming@heartlandalliance.org              Email: kalejnieks@jonesday.com
                                                   Email: priderlongmaid@jonesday.com
Sarah Thompson (D.D.C. Bar No. CA00073)
NATIONAL IMMIGRANT JUSTICE CENTER                  David R. Fox (DC Bar No. 1015031)
PO Box 124975                                      Laura Diss Gradel
San Diego, CA 92112                                JONES DAY
Telephone: (312) 660-1370                          100 High Street, 21st Floor
Email: sthompson@heartlandalliance.org             Boston, MA 02100
                                                   Telephone: (617) 960-3939
                                                   Facsimile: (617) 449-6999
                                                   Email: drfox@jonesday.com
                                                   Email: lgradel@jonesday.com

                                                   David Ledet
                                                   JONES DAY
                                                   500 Grant Street Suite 4500
                                                   Pittsburgh, PA 15219
                                                   Telephone: (412) 394-7271
                                                   Facsimile: (412) 394-7959
                                                   Email: dledet@jonesday.com

                                                   Counsel for Plaintiffs




       2
           D.D.C. Bar application pending.




                                             -3-
Case 1:21-cv-00056-RBW Document 13 Filed 01/21/21 Page 4 of 5




                      MICHAEL R. SHERWIN
                      Acting United States Attorney

                      BRIAN P. HUDAK
                      Acting Chief, Civil Division

                By:   /s/ Brenda González Horowitz
                      BRENDA GONZÁLEZ HOROWITZ
                      D.C. Bar No. 1017243
                      Assistant United States Attorney
                      U.S. Attorney’s Office, Civil Division
                      555 Fourth Street, N.W.
                      Washington, D.C. 20530
                      Tel: (202) 252-2512
                      Brenda.Gonzalez.Horowitz@usdoj.gov

                      Counsel for Defendants




                               -4-
         Case 1:21-cv-00056-RBW Document 13 Filed 01/21/21 Page 5 of 5




                                CERTIFICATE OF SERVICE

        I certify that on this day, I electronically filed this document with the Clerk of the Court

of the U.S. District Court for the District of Columbia by using the CM/ECF system. I certify that

all participants in the case are registered CM/ECF users and that service will be accomplished by

the CM/ECF system.



Dated: January 21, 2021                               /s/ David R. Fox




                                                -5-
